DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 30 June 2022.
Claims 1, 8 & 15 have been amended.
Claims 2, 6, 9, 13 & 16 have been previously cancelled.
Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection of claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 in view of the claimed amendments.
With respect to subject matter eligibility, the monitoring generates feedback data utilized to iteratively enhance accuracy of the machine learning operation. This provides a specific improvement over prior systems, resulting in improved intelligent automation system. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards intelligent automation of opportunity transaction workflows. More specifically, the Applicants claim a method, system and computer product for implementing intelligent automation of opportunity transaction workflows by a processor, comprising: receiving data representative of product information and historical transaction opportunity data relating to one or more transaction opportunities for an entity; training, in a machine learning operation, a classifier to identify those of a plurality of tasks associated with a workflow of the one or more transaction opportunities suitable for automation, wherein the training of the classifier includes performing a pattern mining operation on the data to extract sequence patterns of performed tasks to learn and classify those of the plurality of tasks capable of being automated, and wherein the learning and classifying those of the plurality of tasks capable of being automated includes assigning a confidence score to each of a plurality of sub-tasks of each of the plurality of tasks, the confidence score representative of a plurality of features indicative of whether each of the plurality of sub-tasks is capable of automation; automating, in a current transaction opportunity workflow, those of the plurality of tasks identified in an existing transaction opportunity workflow suitable for automation; monitoring the plurality of tasks automated in the current transaction opportunity workflow, inclusive of monitoring a win probability of the one or more transaction opportunities based on a performance of the plurality of tasks automated in the current transaction opportunity workflow, wherein the monitoring generates feedback data utilized to iteratively enhance accuracy of the machine learning operation; identifying one or more anomalies during execution of the plurality of tasks automated in the current transaction opportunity workflow, wherein the identifying of the one or more anomalies includes determining those of the plurality of sub-tasks which require human action to complete and are incapable of being automated, and wherein the identifying of the one or more anomalies includes detecting a decrease in the win probability based on the performance of the plurality of tasks; and triggering a notification upon identification of the one or more anomalies describing the human action requisite to perform those of the plurality of sub-tasks, wherein subsequent to identifying the human action is complete, automation of executing a remainder of the plurality of sub-tasks of those of the plurality of tasks in the current transaction opportunity workflow is recommenced.
Furthermore, Byron et al. [US 2015/0170086 A1] discloses “A method for augmenting business process execution using natural language processing is provided in the illustrative embodiments Information related to a state in a business process is extracted from the business process executing in a data processing system. A set of natural language (NL) questions is formed based on the information and a transition from the state defined in the business process. The set of NL questions is answered with a corresponding set of NL answers, an NL answer in the set of NL answers having an associated confidence rating. A determination is made whether a confidence rating in the set of NL answers exceeds a threshold level of confidence. In response to the confidence rating exceeding the threshold, a task is executed to perform the transition in the business process.”
Volkov et al. [US 2017/0076246 A1] discloses “In one embodiment, a method for providing recommendations for workflow alteration is disclosed. Task results for completion of a first set of iterations of a workflow are received. Training data may be extracted from the task results. The training data may be used to build a machine learning model for altering at least a portion of the workflow. An automation forecast that assesses the effects of altering the workflow for a second set of the iterations of the task may be generated, and a workflow alteration recommendation may be provided. Based on automation parameters, such as a minimum required level of accuracy, and the automation forecast, a recommendation regarding whether to automate the task may be included in the workflow alteration recommendation. Finally, based on the recommendation, an automated process may be generated to handle at least a portion of the task.”
Ghosh et al. [US 2020/0027050 A1] discloses “A device receives a command to identify an automation evaluation for a role, determines tasks of the role based on data relating to the role, and determines activities for the tasks based on the data relating to the role. The device determines one or more automation scores, which correspond to a suitability for automation of the activities, based on a set of characteristics of the activities and based on the data relating to the role. The automation scores are determined using a machine learning model to parse natural language descriptions of the activities and score parsed portions of the natural language descriptions. The device generates, for the role, an aggregate automation score based on the automation scores, determines the automation evaluation for the role based on the aggregate automation score and characteristics of an entity associated with the role, and performs an action relating to the automation evaluation.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest automating, in a current transaction opportunity workflow, those of the plurality of tasks identified in an existing transaction opportunity workflow suitable for automation; monitoring the plurality of tasks automated in the current transaction opportunity workflow, inclusive of monitoring a win probability of the one or more transaction opportunities based on a performance of the plurality of tasks automated in the current transaction opportunity workflow, wherein the monitoring generates feedback data utilized to iteratively enhance accuracy of the machine learning operation; identifying one or more anomalies during execution of the plurality of tasks automated in the current transaction opportunity workflow, wherein the identifying of the one or more anomalies includes determining those of the plurality of sub-tasks which require human action to complete and are incapable of being automated, and wherein the identifying of the one or more anomalies includes detecting a decrease in the win probability based on the performance of the plurality of tasks.
For these reasons claims 1, 8 & 15 are deemed to be allowable over the prior art of record, and claims  3-5, 7, 10-12, 14 & 17-20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al. US 2019/0042887 A1 discloses “A system for building, training and productionizing machine learning models is disclosed. A model training specification is received, and a plurality of sets of hyper-parameters is obtained. Sets of training data and hyper parameter sets are distributed to distributed training systems. Models are trained in parallel using different sets of training data. Models are trained using multiple sets of hyper parameters. A candidate hyper-parameter set is selected, based on a measure of estimated effectiveness of the trained predictive models, and a production predictive model is generated by training a predictive model using the selected candidate hyper-parameter set and the complete set of training data.”

Prasad et al. US 2020/0073639 A1 discloses “A device may obtain process data relating to a set of processes. The device may process the process data to generate a process analysis model. The device may classify, using the process analysis model, a particular process into a particular class of a set of classes of the process analysis model. The device may automatically assess the particular process based on the particular class, wherein a set of assessment parameters for assessing the particular process is selected based on the particular class, and wherein an assessment score is assigned to the particular process based on values for the set of assessment parameters. The device may determine, based on the assessment score and the particular class, an automation recommendation for the particular process. The device may automatically complete the particular process using a particular tool based on determining the automation recommendation.”


Flores et al. US 2020/0272978 A1 discloses calculating a task win probability for each task in the user task schedule. The task win probability may comprise data, a score, or the like configured to represent a probability that the task will be completed successfully. For example, the task win probability may comprise a scoring range (e.g., 0-100, 0-1, etc.), a letter grade (e.g., A, B, C, D, F), a percentage (e.g., 0%-100%), and/or the like. Optimization system 130 may invoke machine learning system 150 to calculate the task win probability. Machine learning system 150 may calculate the task win probability using any suitable method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619